IN THE SUPREME COURT OF PENNSYLVANIA
                                WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA                    :   No. 42 WAL 2020
                                                :
                                                :
                v.                              :   Petition for Allowance of Appeal
                                                :   from the Published Opinion and
                                                :   Order of the Superior Court at No.
LEE ANDREW MOORE                                :   1566 WDA 2018, at 222 A.3d 16
                                                :   (Pa. Super. 2019) entered on
                                                :   October 23, 2019, affirming the
PETITION OF: PENNSYLVANIA OFFICE                :   Judgment of Sentence of the Mercer
OF ATTORNEY GENERAL AND                         :   County Court of Common Pleas at
PENNSYLVANIA STATE POLICE                       :   No. CP-43-CR-0000378-2012
                                                :   entered on March 26, 2018


                                         ORDER



PER CURIAM

         AND NOW, this 6th day of October, 2020, the Petition for Allowance of Appeal is

GRANTED. We VACATE the decision of the Superior Court and REMAND for the

Superior Court to apply Commonwealth v. Lacombe, __ A.3d __, 2020 WL 4150283 (Pa.

2020).